Citation Nr: 1216795	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include right wrist strain.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected temporomandibular joint dysfunction (TMJ) and/or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A November 2007 rating decision denied entitlement to service connection for right wrist strain.  A July 2010 rating decision denied entitlement to service connection for sleep apnea.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a right wrist disability, to include right wrist strain.  In statements submitted throughout this appeal, the Veteran acknowledges that he had a preexisting right wrist fracture when he entered active duty.  During the hearing before the undersigned, the Veteran noted that he broke his wrist at age twelve, and that he wore a Velcro cast on it for approximately four to six weeks; he also testified that he experienced occasional on and off pain prior to service.  However, he asserts that his duties as an aircraft ordnanceman, which required lifting ordnance onto aircraft and locking it into place, aggravated his preexisting condition and resulted in longer and more frequent episodes of pain.  Currently, he contends that he has right wrist pain, finger clenching, and occasional weakness that causes him to drop things.  

No pertinent abnormalities were reported on the enlistment examination in January 2002.  However, the accompanying Report of Medical History notes a history of broken wrist (fracture) with casting at age twelve; current symptoms were denied.  Remaining service treatment records do not contain any evaluation for right wrist complaints.  Upon separation, the Veteran did, however, report a positive history of "painful shoulder or wrist" with a clinical notation of occasional right wrist pain.  

In a September 2007 statement, a VA-contracted physician opined that it is at least as likely as not that the Veteran's current wrist condition (diagnosed as right wrist strain) is a "continuation" of his initial wrist injury based on the Veteran's history of continued pain.  Pertinent to the reasons for this remand, the physician does not address the Veteran's assertions of increased frequency and duration of pain during service, to include the aforementioned notation of pain on the separation examination, nor does he adequately discuss whether the Veteran's duties as an aviation ordnanceman aggravated any preexisting right wrist disability beyond the natural progression of the disorder during service.  

In light of the above, the Board finds that additional VA examination is needed to adequately adjudicate the claim; specifically, one that contains an opinion regarding aggravation, based on review of the available medical and lay evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As a separate matter, in August 2010, the Veteran expressed disagreement with the denial of service connection for sleep apnea.  This statement is accepted as a timely notice of disagreement (NOD) with the July 2010 rating decision cited on this issue, but a statement of the case (SOC) has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED to the AMC/RO for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his right wrist since service.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any current right wrist disability, to include right wrist strain.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed.

Following review of the claims file the examiner should provide the diagnosis for all right wrist disabilities identified on examination.  For any identified residuals of a right wrist fracture, the examiner should provide an opinion as to whether the Veteran's preexisting right wrist disability (i.e., residuals of a fracture), increased in severity beyond the natural progression of the disorder during service.  For any other right wrist disability identified, the examiner is requested to state whether that condition clearly preexisted service and if so, whether it increased in severity beyond the natural progression of the disorder during service.  If any currently diagnosed right wrist disability was not present prior to service, the examiner should state whether that disability arose during service or is otherwise related to service.  

In providing the requested opinions, the examiner should consider the Veteran's assertions of increased frequency and duration of pain during service, to include the notation of pain at separation, as well as discuss the significance, if any, of the Veteran's military duties as an aviation ordnanceman (which required him to continually load and lock ordnance onto aircraft).  A complete medical rationale for all opinions expressed must be provided.

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim for service connection for right wrist disability, to include right wrist strain, may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

4.  The AMC/RO should issue to the Veteran an SOC addressing the claim regarding entitlement to service connection for sleep apnea, to include as secondary to service-connected TMJ and/or allergic rhinitis, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

